Per Curiam,
This appeal is from an order of the court below, opening a judgment which it had entered for want of a sufficient affidavit of defense. After the order to open had been made plaintiff took a rule for judgment for the amount admitted to be due in a supplemental affidavit of defense, and, this rule having been made absolute, judgment was entered against the defendant for $1,027.36. Subsequently it paid this, and, by a writing filed, the judgment was satisfied, without “prejudice to the right of plaintiff to proceed for the collection of the balance of claim.” This is the docket entry made at the instance of *418plaintiff’s attorney. Haying availed itself of this judgment, its appeal from the order opening the original judgment cannot be entertained. Its remedy is to proceed for the collection of what it claims is still due by the defendant. The motion to quash is allowed.
Appeal quashed.